Title: General Orders, 25 January 1778
From: Washington, George
To: 



Head-Quarters at the V. Forge Sunday Jany 25th 1778.
Indostan—Ireland. India.


At a Brigade Court-Martial whereof Lt Coll Ballard was President Jany 10th Captn Zane of 13th Virginia Regt tried for acting in a cowardly manner when sent on a scouting party 12th December last by ordering his men to retreat when he had a considerable advantage over the Enemy, found guilty & sentenc’d to be discharged from the service. The Commander in Chief approves the sentence & orders it to take place immediately.
No Officer is subject to be tried by a Brigade Court Martial unless he consents thereto which is to be noted in the proceedings of the Court.
As it is necessary the Muster Rolls should be accurately made in one form the officers are to make them out agreeable to the forms given them for that purpose by the Mustering Officers.
